Citation Nr: 0733710	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lower back strain with disc degeneration of the L5-S1 
vertebrae, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel
INTRODUCTION

The veteran had active service from November 1972 until 
November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  Since that time, the claims file 
has been transferred to the RO in Montgomery, Alabama.

In March 2006, a video conference hearing was held before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, there appear to be 
outstanding post service private treatment records.  The 
veteran reported that he received treatment for his back from 
Dr. M. at the Columbus Clinic in a July 2004 VA From 21-4142.  
Additionally, at the March 2006 video conference hearing, the 
veteran stated that he received treatment for his low back 
pain from the same Dr. M. with the Doctor's Hospital in 
Columbus, Georgia.  These treatment records are not currently 
associated with the claims file, nor does it appear that any 
efforts have been taken to request and associate with the 
claims file copies of the veteran's complete treatment 
reports from Dr. M. associated with the Columbus Clinic and 
Doctor's Hospital in Columbus, Georgia.  

Because the Board has identified potentially outstanding post 
service private records pertinent to the veteran's claim, VA 
must undertake reasonable efforts to obtain such documents as 
these records may be material to the veteran's claim.  
38 U.S.C.A. § 5103A(b).

Additionally, at the March 2006 video conference hearing, the 
veteran reported that his back condition has worsened since 
the July 2003 VA examination.  Moreover, the claims folder 
does not otherwise contain more recent findings referable to 
the lumbar spine sufficient to determine the veteran's 
current level of disability.  In these circumstances, the 
Board finds that an additional examination should be 
arranged.  VA has the authority to schedule an examination 
when such be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. §§ 3.326, 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
names, addresses, and dates of treatment 
by all health care providers who have 
treated him for his low back disability, 
to include treatment provided by Dr. M. 
associated with the Columbus Clinic or 
Doctor's Hospital in Columbus, Georgia.  
If a signed release is received, attempt 
to acquire those records.  Any negative 
search result from the record holder 
should also be indicated in the veteran's 
claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected low 
back disability.  The examiner should 
review the claims folder in conjunction 
with this request, and the examination 
report should indicate that such review 
has occurred.  The examiner should state 
the ranges of motion of the lumbar spine 
and note the extent to which there is 
additional functional limitation due to 
factors such as pain, weakness, 
fatigability, incoordination, and lack of 
endurance.  Any objective evidence of 
pain and functional loss should be noted.  
The examiner should state whether or not 
there is any neurological disability 
associated with the veteran's lumbar 
spine disability.  Additionally, the 
examiner should state whether the veteran 
experiences any incapacitating episodes 
(episodes of acute signs and symptoms due 
to intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician), 
and if so, how frequently.

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

